DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “…responsive to receiving the request, obtaining the information, wherein the information is immediately accessible to the first computing device from one or more of the microphone and the camera; and sending the information via the first wireless network interface; and a second computing device, comprising: a network interface; a second processor; and a second memory having second instructions stored thereon, the second instructions in response to execution by the second processor cause the second computing device to perform second operations comprising: receiving the indication of the event via the network interface; responsive to receiving the indication of the event, sending the request for the information via the network interface…”, or any variations thereof as recited.
The following is a statement of reasons for the indication of allowable subject matter:  applicant’s arguments of record in the prior continuations filed, e.g., 14/860352, 15/462820, 15/993247, 16/367034.
Closest prior art Johnson USPN 2016/0135029 discloses communication of information, such as real-time rich media (e.g., video and audio) to, from and/or between a mobile first responder, such as remote public safety field personnel for public safety applications. A mobile device/system may capture, store and/or transmit sensor data of mobile sensors associated with the mobile device/system. In some examples, a field officer may set one or more rules via a user interface of a mobile system/device. A wireless communication may be automatically established in response to the sensor data and the one or more rules.
Further closest prior art Levinson USPN 2013/0005294 discloses enhancing people's personal safety and incident reporting is presented, wherein mobile devices are used to report and/or record both "911" type situations and non-emergency situations. Users of the invention can record, transmit, stream, upload and/or send information from a threatening situation to a dispatcher at an emergency management office or facility and to the user's safety group. The dispatcher can assess the situation and, if the situation warrants action, then the information can be forwarded to the appropriate first responders. The system geo-locates the user and allows integration of camera feeds in the user's vicinity. The inventive system and method enables a user to contact a dispatcher and also to alert the user's safety group. Four pieces of software facilitate video, audio, images and/or text medium of communication between the user-in-distress and the dispatcher, first responders and the user's safety group.
Furthermore, ZAP SERVER can stream video from the server to the ZAP DISPATCH, ZAPAPP or ZAP FIRST RESPONDER components. ZAP SERVER can also stream video to the ZAP web site. As discussed above, the video that is received from the mobile device of a user for an incident is stored on the ZAP SERVER. If a Dispatcher requests this video, then this video is streamed from the server to the Dispatcher who can see the video in live mode, e.g., real time view, or in recorded mode. In recorded mode, the Dispatcher can go back to the point in time when the video was recorded and play from there (see [0105] Levinson).
However, none of the prior art discloses the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


August 5, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662